Exhibit 26(h)(xi) Amendment No. 2 dated 5-1-2005 to Participation Agreement among Variable Insurance Products’ Funds, Fidelity Distributors Corporation and Peoples Benefit Life Insurance Company dated 12-1-2000 FIRST AMENDMENT TO AMENDED AND RESTATED PARTICIPATION AGREEMENT Peoples Benefit Life Insurance Company, Variable Insurance Products Funds (I, II, III) and Fidelity Distributors Corporation hereby amend the Participation Agreement (“Agreement”) dated December 1, 2000, by doing the following: Schedule A and Schedule C of the Agreement are hereby deleted in their entirety and replaced with the Amended Schedule A and Schedule C attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Second Amendment be effective as of May 1, 2005. PEOPLES BENEFIT LIFE INSURANCE COMPANY By:/s/ Priscilla I. Hechler Name:Priscilla I. Hechler Title:Assistant Vice President and Assistant Secretary VARIABLE INSURANCE PRODUCTS FUNDS (I, II, III) By:/s/ Christine Reynolds Christine Reynolds Treasurer – E.V.P. FIDELITY DISTRIBUTORS CORPORATION By:/s/ Bill Loehning Bill Loehning E.V.P. Schedule A Separate Accounts and Associated Contracts (As of March 1, 2005) Name of Separate Account andPolicy Form Numbers of Contracts Date Established by Board of DirectorsFunded by Separate Account Peoples Benefit Life Insurance CompanyAdvisor’s Edge Variable Annuity Separate Account V (February 14, 1992)AV515 101 130 Advisor’s Edge Select Variable Annuity AV516 101 131 SCHEDULE C Other investment companies currently available under variable annuities or variable life insurance issued by the Company: AIM Variable Insurance Funds Oppenheimer Variable Account Funds Janus Aspen Series AEGON/Transamerica Series Fund, Inc. Alliance Capital Management L.P. Credit Suisse Trust DFA Investments Dimensions Group, Inc. Dreyfus Variable Investment Fund Dreyfus Investment Portfolios Dreyfus Socially Responsible Growth Fund Dreyfus Life and Annuity Index Fund Federated Insurance Series Gartmore Variable Insurance Trust Seligman Portfolios, Inc. Steinroe Variable Investment Trust Wells Fargo Variable Trust Wanger Advisors Trust
